those raised in previous petitions. 3 See NRS 34.810(1)(b)(2); MRS
                34.810(2). Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                            In an attempt to excuse the procedural defaults, appellant
                claimed that he lacked knowledge about the law and procedural deadlines
                and that he was misled as to what to file and when by the inmate law
                clerks who assisted him. We conclude that appellant did not establish
                that an impediment external to the defense prevented him from raising
                his claims earlier. See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503,
                506 (2003); Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764
                P.2d 1303, 1306 (1988) (holding that petitioner's claim of organic brain
                damage, borderline mental retardation, and reliance on assistance of
                inmate law clerk unschooled in the law did not constitute good cause for
                the filing of a successive post-conviction petition). Therefore, the district
                court did not err in denying these claims.
                            Next, appellant claimed that he had cause for the delay
                because counsel refused to file a notice of appeal and failed to advise
                appellant what to do regarding an appeal Appellant failed to
                demonstrate that this claim could not have been raised in a timely
                petition. Hathaway, 119 Nev. at 252, 71 P.3d at 506. Appellant did not


                      3De  La Hoya v. Warden, Docket No. 62811 (Order of Affirmance,
                October 16, 2013). No appeal was taken from the denial of appellant's
                2008 petition.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1047A
                 allege that he believed counsel had filed an appeal and only recently
                 learned that counsel had not. See id. at 255, 71 P.3d at 508. In fact, he
                 claimed that counsel specifically refused to file the appeal. Therefore, the
                 district court did not err in denying this claim.
                             Finally, appellant did not overcome the presumption of
                 prejudice to the State. Therefore, the district court did not err in denying
                 the petition as procedurally barred and barred by laches. 4 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                               Piekuti,p         ,




                                                      Pickering


                                                                                     J.



                                                                                     J.
                                                      Saitta


                 cc: Hon. Valorie J. Vega, District Judge
                      Jorge De La Hoya
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       4We  conclude that the district court did not abuse its discretion in
                 declining to appoint counsel for the instant petition. See NRS 34.750(1).



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e